03/20/2020



                                                                                 Case Number: DA 19-0632




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court Cause No. DA 19-0632

STATE OF MONTANA,              )
                               )
     Plaintiff/Appellee,       )
                               )
      v.                       )
                               )
GREGORY M. SMITH,              )
                               )
     Defendant/Appellant.      )
______________________________ )

                    ORDER FOR EXTENSION OF TIME

      Upon Motion of the Appellant, no objection by the Appellee, and good

cause appearing therefore IT IS HEREBY ORDERED THAT the Appellant shall

have up through and including April 24, 2020 in which to file his Opening Brief

herein.

      DATED this _____day of March, 2020.



                                     __________________________________
                                     Chief Justice



                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                           March 20 2020